In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
              ___________________________
                   No. 02-21-00186-CV
              ___________________________

NATIONAL SPECIALTY INSURANCE COMPANY, INC., Appellant

                              V.

                 JASON STARR, Appellee



           On Appeal from the 352nd District Court
                   Tarrant County, Texas
               Trial Court No. 352-325364-21


             Before Kerr, Birdwell, and Bassel, JJ.
            Memorandum Opinion by Justice Kerr
                            MEMORANDUM OPINION

       Appellee Jason Starr filed an “Amended Notice of Filing of Foreign Judgment”

in Texas state court to enforce a $2.8 million default judgment that he obtained

against appellant National Specialty Insurance Company, Inc. in Iowa. See generally

Tex. Civ. Prac. & Rem. Code Ann. §§ 35.001–.008 (“Enforcement of Judgments of

Other States”). In response, NSIC filed “National Specialty Insurance Company,

Inc.’s Notice of Appeal and/or Stay of Execution Pursuant to Tex. Civ. Prac. &

Rem[.] Code § 35.006,” asking the Texas court to stay the enforcement of the

judgment here while NSIC appeals the Iowa judgment there. See id. § 35.006. The

trial-court clerk forwarded NSIC’s notice to us, and we filed it as a notice of appeal.

See Tex. R. App. P. 25.1(a), (f).

       We notified NSIC of our concern that we lacked jurisdiction over this appeal

because it appeared that there was no final judgment or appealable order and that

NSIC’s notice of appeal was thus premature. See Tex. R. App. P. 26.1(a), 27.1(a). We

gave NSIC ten days to provide us with a signed copy of the order that it wants to

appeal, see Tex. R. App. P. 44.3, 44.4(a)(2), and warned NSIC that if it failed to do so,

we would dismiss this appeal for want of jurisdiction, see Tex. R. App. P. 42.3(a),

43.2(f).




                                           2
       NSIC filed a response admitting that there is no final judgment or appealable

order and conceding that we thus lack jurisdiction over this appeal.1 We agree with

NSIC and thus dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a),

43.2(f); see also Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (explaining

that an appellate court has jurisdiction over appeals from final judgments and from

certain interlocutory orders made appealable by statute).




                                                         /s/ Elizabeth Kerr
                                                         Elizabeth Kerr
                                                         Justice

Delivered: July 15, 2021




       In its response, NSIC apologetically admits that “the confusion over the
       1

Court’s jurisdiction arises from an unartfully titled pleading [it] filed in the trial court,”
in which it intended to invoke Section 35.006’s stay procedure, and surmises that the
notice-of-appeal language in the pleading’s title “appears to have caused the notice to
be sent to this Court.” See Tex. Civ. Prac. & Rem. Code Ann. § 35.006.


                                              3